      Case 1:20-cv-01419-APM Document 157 Filed 10/15/20 Page 1 of 12




                       UNITED STATES DISTRICT COURT
                              DISTRICT OF COLUMBIA
________________________________________________
                                                 )
DOMINGO ARREGUIN GOMEZ, et al.,                  )
                                                 )
                  Plaintiffs,                    )
                                                 ) Case No.: 20-cv-01419
v.                                               )
                                                 )
DONALD J. TRUMP, et al.,                         )
                                                 )
                  Defendants.                    )
________________________________________________)

________________________________________________
                                                 )
MOHAMMMED ABDULAZIZ ABDUL                        )
MOHAMMED, et al.,                                )
                                                 )
                     Plaintiffs,                 )
                                                 )   Case No.: 20-cv-01856
v.                                               )
                                                 )
MICHAEL R. POMPEO, et al.,                       )
                                                 )
                     Defendants.                 )
________________________________________________)
________________________________________________
                                                 )
AFSIN AKER , et al.,                             )
                                                 )
                     Plaintiffs,                 )
                                                 )   Case No.: 20-cv-01926
v.                                               )
                                                 )
DONALD J. TRUMP, et al.,                         )
                                                 )
                     Defendants.                 )
________________________________________________)
        Case 1:20-cv-01419-APM Document 157 Filed 10/15/20 Page 2 of 12




________________________________________________
                                                 )
CLAUDINE NGUM FONGJONG, et al.,                  )
                                                 )
                  Plaintiffs,                    )
                                                 )                      Case No.: 20-cv-02128
v.                                               )
                                                 )
DONALD J. TRUMP, et al.,                         )
                                                 )
                  Defendants.                    )
________________________________________________)
________________________________________________
                                                 )
MORAA ASNATH KENNEDY, et al.,                    )
                                                 )
                  Plaintiffs,                    )
                                                 )                      Case No.: 20-cv-02639
v.                                               )
                                                 )
DONALD J. TRUMP, et al.,                         )
                                                 )
                  Defendants.                    )
________________________________________________)


      OPPOSITION TO MOTION TO STAY PROCEEDINGS PENDING APPEAL


                                         INTRODUCTION

        Plaintiffs in Mohammed, Aker, Fonjong, and Kennedy respectfully oppose Defendants’

motion to stay proceedings in the above-referenced actions pending the Gomez Plaintiffs’ appeal

to the D.C. Circuit of this Court’s partial denial of their motion for preliminary injunction. The

Gomez Plaintiffs do not oppose Defendants’ stay because they have engaged in a quid pro quo

with Defendants. Gomez Plaintiffs have agreed to not oppose Defendants’ motion to stay

proceedings in this Court in exchange for Defendants’ agreement for an expedited briefing

schedule on the appeal. Furthermore, Gomez Plaintiffs also do not oppose Defendants’ stay

because their diversity visa plaintiffs have all been issued their visas, thus that portion of their case

                                                   2
        Case 1:20-cv-01419-APM Document 157 Filed 10/15/20 Page 3 of 12




has been resolved. Finally, and most importantly, Gomez Plaintiffs’ appeal is not dispositive to the

remaining underlying issues of the consolidated case. Gomez Plaintiffs’ appeal concerns their

claims over the validity of Presidential Proclamation 10014 and 10052. Since Gomez DV Plaintiffs

have been issued visas, the Gomez Plaintiffs that are appealing the validity of Presidential

Proclamations are the non-DV Plaintiffs. Accordingly, Gomez Plaintiffs’ consent to Defendant’s

stay should bear no weight on the Court’s decision on whether to stay the matter involving

Plaintiffs in Mohammed, Aker, Fonjong, and Kennedy.

       Plaintiffs in Mohammed, Aker, Fonjong, and Kennedy (hereinafter referred to as

“M,A,F,K”) actions are collectively in the same position and are distinct from Gomez Plaintiffs.

There are plaintiffs in M,A,J,K whose diversity visas have yet to be issued, and thus Plaintiffs in

M,AJ,K are relying on the final resolution of this case. Given that this Court has preserved diversity

visas pending final resolution of this matter, further delaying the final adjudication of this action

would disadvantage Plaintiffs in M,A,J,K. These Plaintiffs have already suffered unreasonable

delays in the adjudication of the diversity visas.

       Lastly, Plaintiffs in M,A,J,K have already obtained expedited discovery on this matter,

completed substantial pretrial motion practice, and argued the likelihood of success on the merits

of the case in the preliminary injunction hearings. In sum, this matter is ripe to proceed to summary

judgement.



                                       RELEVANT FACTS

       This case was initiated when Gomez Plaintiffs filed their initial Complaint on May 28,

2020. 20-cv-01419. Mohammed Plaintiffs filed their initial Complaint on July 10, 2020. 20-cv-

1856. Aker Plaintiffs filed their initial Complaint on July 16, 2020. 20-cv-1926. Fonjong Plaintiffs



                                                     3
        Case 1:20-cv-01419-APM Document 157 Filed 10/15/20 Page 4 of 12




filed their initial Complaint on August 5, 2020. 20-cv-02128. Kennedy Plaintiffs filed their initial

Complaint on September 18, 2020. 20-cv-02639, ECF No. 1. On August 7, 2020, the Court ordered

the consolidation of the Gomez, Mohammed, Aker and Fonjong actions. Minute Order, August 7,

2020. Kennedy was consolidated with Gomez, Mohammed, Aker, Fonjong on October 9, 2020.

Minute Order in 20-cv-02639, October 9, 2020.

        On August 27, 2020 the Court held oral arguments regarding the various motions for

preliminary injunctions and temporary restraining that Plaintiffs from Gomez, Mohammed, Aker,

and Fonjong filed, as well as Plaintiffs from Panda v. Wolf, 20-cv-1907-APM. Minute Order,

August 27, 2020. On September 4, 2020, this Court issued an Order holding that Plaintiffs are likely

to succeed on their claims that: (1) Defendants’ No-Visa Policy is not in accordance with law, is in

excess of statutory authority, and is arbitrary and capricious; (2) Defendants have unreasonably delayed

processing DV-2020 Plaintiffs’ visa applications; and (3) Defendants’ COVID-19 Guidance arbitrarily

excludes DV-2020 visa applications from the categories of applications eligible for mission critical

and emergency services. ECF No. 123. Accordingly, the Court enjoined Defendants from applying

the No Visa Policy to 2020 DV selectees and their beneficiaries. Id. The Court denied Gomez

Plaintiffs’ challenges to the validity of Presidential Proclamation 10014 and 10052.

        Thereafter, Defendants continued to further delay the processing of diversity visas by

failing adjudicate diversity visas for certain plaintiffs through the implementation of regional travel

bans. As such, the Court issued an Order on September 14, 2020, enjoining the State Department

from applying or enforcing the Quarantine Requirement for DV-2020 selectees and their derivative

beneficiaries. ECF No. 132. On September 28, 2020 Gomez Plaintiffs filed an appeal to the D.C.

Circuit court regarding the Court’s denial of their preliminary injunction challenging the validity

of Presidential Proclamation 10014 and 10052.



                                                   4
        Case 1:20-cv-01419-APM Document 157 Filed 10/15/20 Page 5 of 12




        After allowing the parties an opportunity to brief the issue of whether additional relief

would be appropriate for 2020 DV selectees and their beneficiaries, the Court held oral arguments

on September 28, 2020. On September 30, 2020, the Court issued an Order directing the State

Department to reserve 9,095 diversity visa numbers after September 30, 2020, for the future

processing of the Named Plaintiffs’ and class-members’ diversity visa applications, pending final

adjudication of this matter. The court also granted the Gomez Plaintiffs their Renewed Motion for

Class Certification. ECF No. 151.



                                       LEGAL STANDARD

        It is a well-established principle that courts have the “power inherent…to control the

disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

for litigants.” Air Line Pilots Ass’n v. Miller, 523 U.S. 866, 879 n.6 (1998). A decision on whether

to stay proceedings “must weigh competing interests and maintain an even balance.” Landis v.

North American Co., 299 U.S. 248, 255 (1936). “A stay is not a matter of right, even if irreparable

injury might otherwise result.” Virginian R. Co. v. United States, 272 U.S. 658, 672 (1926).

Instead, it is “an exercise of judicial discretion,” and “[t]he propriety of its issue is dependent upon

the circumstances of the particular case.” Id. at 672–73. According to the Supreme Court of the

United States, “[o]nly in rare circumstances will a litigant in one cause be compelled to stand aside

while a litigant in another settles the rule of law that will define the rights of both.”




                                                   5
         Case 1:20-cv-01419-APM Document 157 Filed 10/15/20 Page 6 of 12




                                            ARGUMENT

    I.      The Appeal Filed by Gomez Plaintiffs is not Dispositive to the Underlying Issues
            Before This Court and Thus a Stay is not Warranted

    The Supreme Court in Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982),

stated that divestiture occurs with respect to “those aspects of the case involved in the appeal.”

Therefore, in order to divest jurisdiction, Defendants must show that the issues raise on appeal are

dispositive to the underlying merits of the case. Defendants have not done so. Although it is

Defendant’s burden of proof, Plaintiffs other than Gomez assert that the issues raised on appeal are

not dispositive to the underlying merits of the case. Indeed, although Defendants argue that the

divestiture rule’s application divests this court of jurisdiction where a notice of appeal is filed, they

acknowledge that the divestiture rule does not apply when the appeal is not dispositive of the case

before the district court. See Def. Motion To Stay Proceedings Pending Appeal at * 5. Here, the

appeal in question is not dispositive to the underlying merits of the case for M,A,F,K Plaintiffs.

Therefore, M,A,F,K Plaintiffs should therefore be allowed to proceed.

    In order to determine whether the issues raised on appeal are dispositive of underlying merits

of the case, we must look at the issues raise on appeal. Gomez Plaintiffs’ appeal is an appeal for

the “non-DV plaintiffs” and a general appeal seeking review of this Court’s denial of Plaintiffs’

request to preliminary enjoin implementation and/or enforcement of Presidential Proclamations

10014 and 10052 in their entirety. See Gomez Plaintiff’s Notice of Appeal at *1. Upon information

and believe, the Gomez Plaintiffs have only about six DV-2020 plaintiffs. In contrast, the

Mohammad, Aker, Fonjong, and Kennedy cases have thousands of DV-2020 winners collectively.

By sheer quantity alone, the six DV-2020 winners in Gomez cannot be viewed as dispositive of

the interests of the thousands of plaintiffs in the other lawsuits.




                                                   6
        Case 1:20-cv-01419-APM Document 157 Filed 10/15/20 Page 7 of 12




   Importantly, Defendants do not make a “clear and convincing” argument that the issues on

appeal are dispositive of the underlying merits of the case. Rather, they merely indicate that in

ruling upon an “intended” motion to dismiss Gomez Plaintiffs’ Complaint (which has not been

filed yet), the Court would “consider issues–such as the likelihood of success on the merits.” See

Def. Motion to Stay Proceedings Pending Appeal at *5–6. This is both an ambiguous argument

and legally erroneous. The ambiguity is clear in that no motion to dismiss has actually been filed

at this time so it is impossible for Defendants to say what the Court will have to consider beyond

the Defendants’ own conjecture. In addition, a motion to dismiss relies on procedural laws, they

do not deal with the merits of a case. Because Defendant’s only argument that the issues on are

appeal are dispositive are not legally or factually correct, it follows that the divestiture rule does

not actually apply.

   Moreover, it is important to note that the issues on appeal addresses solely the Court’s refusal

to grant a preliminary injunction on the issues listed on appeal. A preliminary injunction is

typically not a disposition of a case in its entirety, and this Court has not held its preliminary

injunction findings with regard to the appealed issues to be dispositive. Nor has this Court

consolidated the hearing of the application for the preliminary injunction with the merits hearing.

Therefore, Defendants’ argument that this court is divested of jurisdiction is pure legal theater

because the issues raised were not disposed of by the Court in finality.

   Relatedly, even if this Court is divested of jurisdiction to the aspects involved in the case on

appeal, the appealed issues do not go to the underlying merits of the cases. As stated above, the

appealed issues are whether this Court erred in refusing to grant preliminary injunctions on the

issues. M,A,F,K Plaintiffs therefore ask this Court to find that it is not divested of jurisdiction

because the appealed issues are not dispositive of the underlying merits of the claims.



                                                  7
         Case 1:20-cv-01419-APM Document 157 Filed 10/15/20 Page 8 of 12




   II.     The “First-Filed” Rule Does not Apply to Gomez Plaintiffs and Thus Their
           Decision to Consent to Defendants’ Stay Should Bear No Weight

   “The usual rule in this circuit has been that where two cases between the same parties on the

same cause of action are commenced in two different Federal courts, the one which is commenced

first is to be allowed to proceed to its conclusion first.” Utah American Energy, Inc. v. Dep't of

Labor, 685 F.3d 1118, 1124 (D.C.Cir.2012). The Supreme Court has observed, “though no precise

rule has evolved, the general principle is to avoid duplicative litigation” between federal district

courts. Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 817, 96 S.Ct. 1236,

47 L.Ed.2d 483 (1976). The Court of Appeals has also warned against rigid application of the first-

filed rule in cases where the second-filed action deserves priority. See Columbia Plaza Corp. v.

Sec. Nat'l Bank, 525 F.2d 620, 627 (D.C.Cir.1975). In other words, “the decisions recognizing the

first-in-time rule note that ‘equitable considerations’ may weigh against applying it in particular

cases.” Utah American Energy, Inc., 685 F.3d at 1124 (citations omitted); see also Handy v. Shaw,

325 F.3d 346, 350 (D.C.Cir.2003) (“Although some courts make the determination [as to which

district court should adjudicate the case] by using the so-called ‘first-to-file’ rule, we have

emphasized that the district court must balance equitable considerations rather than using ‘a

mechanical rule of thumb.’”)

   One factor weighing against mechanical operation of the first-to-file rule and in favor of

consideration of the equities of a particular case is where “two suits were filed closely together in

time.” Int'l Painters & Allied Trades Indus. Pension Fund v. Painting Co., 569 F.Supp.2d 113,

116 (D.D.C.2008) (quoting Fed'n Internationale De Football Ass'n v. Nike, Inc., 285 F.Supp.2d

64, 67–68 (D.D.C.2003)). Other equitable considerations may include whether “the first action

was filed in the midst of good faith settlement discussions”; “whether the cases have progressed




                                                 8
        Case 1:20-cv-01419-APM Document 157 Filed 10/15/20 Page 9 of 12




very far”; and “whether full, fair, and complete adjudication of all issues may be had before the

present court[.]” Int'l Painters, 569 F.Supp.2d at 116 (internal citations and marks omitted).

       Here, Defendants argue that the first-filed rule applies to Gomez Plaintiffs because they

brought suit first and the actions in M,A,F,K are the same parties and consist of same causes of

actions as Gomez. This is simple not true. First, while the Gomez Plaintiffs were technically first

to file, these cases were all filed relatively closely together and hence why the Court consolidated

the various motions for preliminary injunction and temporary restraining order, held a consolidated

hearing, and issued a singular order. Plaintiffs in M,A,F,K consist of only of 2020 DV selectees

and their beneficiares and the claims in those cases challenge the unreasonable delay and unlawful

withholding of diversity visas. Conversely, the Gomez case is “critically different, involving

different plaintiffs, different defendants, different claims, and different requests for relief.” See

Gomez’ Opposition To Motion to Consolidate at 1, ECF No. 54. As Gomez Plaintiffs argued in

their opposition to Defendants motion to consolidate the matters, the “only single area of overlap

– the Administrative Procedure Act (APA) claim regarding the State Department’s unlawful

refusal to issue visas – and even that claim is partly overlapping.” Id. Given that the remaining

issues to litigate on the merits are central to the claims in M,A,F,K coupled with the fact that these

cases were filed closely together and have been successfully litigated together through the

preliminary injunction phase, the first filed rule does not give Gomez priority in the instant matter.

       Second, the Gomez matter consist of six DV plaintiffs who have all been issued their

diversity visas. Given that Gomez DV Plaintiffs’ claims are moot, Gomez Plaintiffs have placed

all their focus on litigating for their Non-DV Plaintiffs. Third, while Gomez Plaintiffs are

representing the diversity visa class members, their actions suggest their priorities lie with their

Non-DV Plaintiffs. The fact that Gomez Plaintiffs entered into a quid pro quo with Defendants by



                                                  9
          Case 1:20-cv-01419-APM Document 157 Filed 10/15/20 Page 10 of 12




consenting to stay the district court proceedings in exchange for and expedited briefing schedule

on the appellate matter evinces this point.

          Finally, as the Court stated in the Order granting supplemental relief for DV Plaintiffs and

DV class members, the “State Department is ordered to reserve 9,095 diversity visas pending final

resolution of this matter.” See Memorandum Opinion and Amended Order at 26, ECF No. 151.

Therefore, the Court’s orderly course of justice is to proceed towards final adjudication of this

matter. In sum, the equitable considerations present in this case tip highly in favor of moving the

case forward for the Plaintiffs in M,A,F,K.



   III.      The Matter Before this Court is Ripe for Final Adjudication and Defendants Will
             Not Suffer Any Harm Should the Case Proceed

   Defendants aver that they would suffer hardship if they are required to go forward in litigating

substantially similar cases before this Court and on appeal at the D.C. Circuit, simultaneously. But

as explained above, the D.C. Circuit appeal does not overlap with the underlying issues remaining

to litigate before this Court. Thus, Defendants claim that litigating the cases simultaneously would

risk inconsistent rulings between this Court and the D.C. Circuit; however, this argument is

meritless as the two cases are not overlapping.

   Defendants also incorrectly argue that a stay would promote judicial efficiency and protect

public resources. This argument could not be further from the truth. Plaintiffs have already

obtained the certified administrative record, submitted volumes of motions and briefs regarding

the issue of Defendants unreasonable delay and withholding of diversity visas, and held oral

arguments on this issue. In other words, the Court and all parties are well versed with the issues,

including the nuances, of the underlying issues of the case. The case is ripe for summary judgment




                                                  10
       Case 1:20-cv-01419-APM Document 157 Filed 10/15/20 Page 11 of 12




and a final decision. Defendants will not be prejudiced in proceeding forward. Conversely, any

further delays would cause undue harm to diversity visa Plaintiffs and Non-Plaintiffs.

       For these reasons, Plaintiffs in M,A,F,K urge the Court to proceed with the matter so they

may obtain the final relief sought.



                                         CONCLUSION

       In light of the forgoing and in the interest of justice, Plaintiffs for Mohamed, Aker, Fonjong,

and Kennedy respectfully request the Court to deny Defendants Motion to Stay proceedings.




Dated: October 15, 2020                               Respectfully submitted,

                                                      /s/ Abadir Jama Barre
                                                      Abadir Barre
                                                      The Law Office of Rafael Urena
                                                      925 N. La Brea Ave, 4th Floor
                                                      Los Angeles, CA 90038
                                                      Tel: (703) 929-4424
                                                      Fax: (929) 286-9584
                                                      abadir@barrelaw.com

                                                      Rafael Urena
                                                      The Law Office of Rafael Urena
                                                      925 N. La Brea Ave, 4th Floor
                                                      Los Angeles, CA 90038
                                                      Tel: (703) 929-4424
                                                      Fax: (929) 286-9584
                                                      ru@urenaesq.com

                                                      Curtis Lee Morrison
                                                      The Law Office of Rafael Urena
                                                      925 N. La Brea Ave, 4th Floor
                                                      Los Angeles, CA 90038
                                                      Tel: (703) 929-4424
                                                      Fax: (929) 286-9584
                                                      curtis@curtismorrisonlaw.com



                                                 11
Case 1:20-cv-01419-APM Document 157 Filed 10/15/20 Page 12 of 12




                                    Charles H. Kuck
                                    Kuck Baxter Immigration, LLC
                                    365 Northridge Rd, Suite 300
                                    Atlanta, GA 30350
                                    404.816.8611
                                    ckuck@immigration.net

                                    Philip C. Kuck
                                    Kuck Baxter Immigration, LLC
                                    365 Northridge Rd, Suite 300
                                    Atlanta, GA 30350
                                    PKuck@immigration.net

                                    Danielle M. Claffey
                                    Kuck Baxter Immigration, LLC
                                    365 Northbridge Rd, Suite 300
                                    Atlanta, GA 303050
                                    DClaffey@immigration.net

                                    Attorneys for Plaintiffs




                               12
